Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 7/26/2022.
Applicant arguments/remarks made in amendment filed 7/26/2022.
Claims 1, 12, and 23 are amended.
Claims 1, 6-8, 12-13, 18-19, 23, 29-30 and 34 are presented for examination.
Response to Arguments
Applicant’s arguments that the prior art of record does not disclose the amended limitations are moot in view of new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12-13, 18-19, 23, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Birvinskas et al (EEG Dataset Reduction and Feature Extraction using Discrete Cosine Transform, herein Birvinskas), Gulutzan, P. (MySQL Stored Procedures, herein Gulutzan), Ghosh (US 20130132390 A1, herein Ghosh), and Tsai et al (Credit rating by hybrid machine learning techniques, herein Tsai). 
Regarding Claim 1, 
Birvinskas teaches a server system comprising:
	a non-transitory computer-readable medium storing a data structure,
the [data structure comprising a table] having training data for training an automated modeling algorithm (Birvinskas, page 199, column 1, paragraph 2, line 1 “Brain-Computer interface (BCI is a fast emerging technology, which aims to create a communication channel between the human brain and an external device.” And, page 199, paragraph 3, line 1 “Like any communication and control system, a BCI has an input, an output, and a translation algorithm that converts the former to the latter [1].”  And page 200, column 1, paragraph 8, line 1 “Artificial neural network (ANN) is a mathematical model that mimics some functional aspects of a biological neuron network [13].  The ANN consists of an interconnected group of artificial neurons.  These neurons are basic computational elements, often called either nodes or units.  The node receives input from some other nodes or from an external source.  Each input has an associated weight w, which can be modified so as to model synaptic learning.  The node computes some function f of the weighted sum of its inputs: 

    PNG
    media_image1.png
    89
    639
    media_image1.png
    Greyscale

where x is input vector, w is weight vector.” In other words, BCI is a server system with a non-transitory computer-readable medium, input is training data, and artificial neural network is an automated modeling algorithm.) ,
	the training data comprising data items for a set of attribute values for multiple entities over a time period (Birvinskas, page 200, column 2, paragraph 6, line 8 “Training dataset consists of 268 labeled trials.” And, page 200, column 1, paragraph 2, line 1 “DCT is a transformation method for converting a time series signal into basic frequency components.  Low frequency components are concentrated in first coefficients and high frequency – in last ones. The one-dimensional DCT for a list of N real numbers is expressed by the following formula: 

    PNG
    media_image2.png
    295
    673
    media_image2.png
    Greyscale

And, page 200, column 1, paragraph 4, line 1 “The input is a set of N data values (EEG samples, audio samples, or other data) and the output is a set of N DCT transform coefficients Y(u).” And, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.”In other words, training dataset is training data, time series signal is data items with attribute values, healthy subject is entity, and time series is over a time period.),  wherein
	[the table comprises entries]
	mapping a respective attribute value for each of a plurality of attributes to a respective time value within the time period, and an entity identifier for a respective entity associated with the respective attribute value (Birvinskas, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.  The subject was asked to move a cursor up and down on a computer screen, while his cortical potentials were taken.  During the recording, the subject received visual feedback of his slow cortical potentials (SCPs).  Training dataset consists of 268 labeled trials.  First 135 trials belong to class 0 and 133 trials belong to class 1.  Testing dataset consist of 293 unlabeled trials.  Each trial consists of 896 samples from each of 6 channels.  The sampling rate of 256 Hz and the recording length is 3.5s.” In other words, each move of the cursor is input data that indicates a respective attribute value for at least one attribute to a respective time value within the time period, the movement with time is mapping, trial number is entity identifier, and the subject is a respective entity associated with the respective attribute value.) ; and
	a processing device, communicatively coupled to the non-transitory computer-readable medium, wherein the processing device is configured for performing operations, comprising: (Birvinskas, page 199, column 1, paragraph 3, line 1 “Like any communication and control system, a BCI system has an input, an output, and a translation algorithm that converts the former to the latter [1].” In other words, a BCI system is a processing device with a non-transitory computer-readable medium configured to perform operations.)
	[generating, for each entity, at least one trend attribute that is a function of a respective time series of attribute values from the set of attribute values, the at least one trend attribute indicating a trend in the time series of attribute values, wherein] 
	[generating the at least one trend attribute comprises:  (a) generating multiple cluster series, wherein each cluster series comprises clusters respectively associated with intervals in the time period, and wherein generating each cluster series comprises: 
[(i) grouping, for each interval, a respective subset of attribute values into a respective cluster based on the grouped attribute values being associated with time values in the interval, and (ii) adding the respective cluster for the interval to the cluster series; and
	(b) computing, for the multiple cluster series, respective behavioral attribute values, wherein each behavioral attribute value is computed as a function of the respective cluster series;] 
	[modifying the data structure to include the at least one trend attribute, wherein
modifying the data structure includes storing an additional table to the data structure, the additional table comprising entries mapping the respective entity identifiers to a respective plurality of trend attribute values;]
updating the training data to include trend attribute values of the at least one trend attribute for the respective entities, (Birvinskas, Page 201, Column 1, Paragraph 2, Line 2 “In this experiment, we chose first 50 DCT coefficients for classification, ignoring the rest of DCT data.  Since the signal has 896 samples, we are using less than 6% of original dataset size.” In other words, DCT coefficient is trend attribute value, and choosing 50 DCT coefficients is updating the training data to include trend attribute values of the at least one trend attribute for the respective entities.) wherein updating the training data comprises, for at least some of the entities in the training data:
	(a) identifying, for each entity, a respective cluster series having a respective behavioral attribute value that is similar to a respective behavior of a respective time series of attributes values for the entity, (b) assigning a cluster membership to the entity based on the respective behavioral attribute value being similar to the respective behavior of the respective time series of attribute values for the entity, and selecting, for the entity, an identifier of the cluster membership as a trend attribute value for the entity (Birvinskas, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.  The subject was asked to move a cursor up and down on a computer screen, while his cortical potentials were taken.  During the recording, the subject received visual feedback of his slow cortical potentials (SCPs).  Training dataset consists of 268 labeled trials.  First 135 trials belong to class 0 and 133 trials belong to class 1.  Testing dataset consist of 293 unlabeled trials.  Each trial consists of 896 samples from each of 6 channels.  The sampling rate of 256 Hz and the recording length is 3.5s.” and page 201, column 1, paragraph 1, line 1 “In Fig. 1a, an example of raw EEG data in time domain is shown. The signal is non-linear and non-periodic, this means no data can be excluded from classification using ANN. Fig. 1b shows discrete cosine transform of EEG data.  The resulting signal in frequency domain is less complex, energy is compressed into first few coefficients and all others are relatively small. These small coefficients can be omitted from classification.”

    PNG
    media_image3.png
    421
    562
    media_image3.png
    Greyscale

In other words, each move of the cursor is input data, a healthy subject is entity, 133 trials belong to class 1 is at least some of the entities, EEG data in time domain is respective behavior of a respective time series of attribute values for the entity, and compressed into first few coefficients is assigning a cluster membership for the entity based on the respective behavioral attribute value.) , wherein the updated training data comprises
	first data items having a first trend attribute value and second data items having a second trend attribute value (Birvinskas, page 200, column 1, paragraph 4, Line 1”The input is a set of N data values (EEG samples, audio samples, or other data) and the output is a set of N DCT transform coefficients Y(u).  The first coefficient Y(0) is called the DC coefficient and holds average signal value.  The rest coefficients are referred to as the AC coefficients (these terms have been inherited from electrical engineering) [8]. In other words, DC coefficient is first trend attribute value and AC coefficient is second trend attribute value.), and
	training the automated modeling algorithm with the trend attribute values from the data structure (Birvinskas, page 201, column 1, paragraph 3, Line 1 “Classification of data was performed using the MATLAB Neural Network Toolbox.” And page 201, column 2, paragraph 3, line 1 “Created ANN networks were trained using Levenberg-Marquardt algorithm and training dataset.” In other words, trained is training, ANN is automated modeling algorithm, and classified data is trend attribute values.), including:
	executing segmentation logic, based on the trend attribute values (Birvinskas, page 199, column 2, paragraph 5, line 5 “An important feature of DCT is that it takes correlated input data and concentrates its energy in just a first few transform coefficients [10]. The other coefficients can be neglected.”  In other words, takes correlated input data and concentrates its energy in just a first few transform coefficients and neglecting the rest is executing segmentation logic, and correlated input is trend attribute values.) ;
	applying, based on the segmentation logic and the first data items having the first trend attribute value, a first [decision tree] to the first data items, and applying, based on the segmentation logic and the second data items having the second trend attribute value, a second [decision tree] to the second data items (Birvinskas, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.  The subject was asked to move a cursor up and down on a computer screen, while his cortical potentials were taken.  During the recording, the subject received visual feedback of his slow cortical potentials (SCPs).  Training dataset consists of 268 labeled trials. First 135 trials belong to class 0 and 133 trials belong to class 1…. The sampling rate of 256 Hz and the recording length is 3.5s.” and, page 200, column 2, paragraph 1, line 1 “Each input has an associated weight w, which can be modified so as to model synaptic learning. The node computes some function f of the weight sum of its inputs:

    PNG
    media_image4.png
    72
    510
    media_image4.png
    Greyscale

where x is input vector, w is weight vector.” In other words, first trial is the first data items, and second trial is the second data items, Birvinskas uses a neural network node as a modeling function where the ANN is comprised of multiple nodes (decision tree as the modeling algorithm has not been mapped yet) and applying different node weights and biases to different parts of the input is using segmentation logic in applying different modeling functions to a first data item and a second data item.), wherein
	[the first decision tree was developed based on entities belonging to a first cluster and the second decision tree was developed based on entities belonging to a second cluster.]
	Thus far, Birvinskas does not disclose how it stores and updates the data that it uses.  As such, Birvinskas does not explicitly disclose using a data structure comprising a table of entries.  Nor does Birvinskas disclose modifying the data structure to include the at least one (crossed out area previously mapped - Birvinskas, page 200, column 2, paragraph 6, line 3.).
	Gulutzan discloses a data structure comprising a table of entries (Gulutzan, page 9, line 1,“And now I’m making a simple table to work with.”  In other words, table is a table of entries.) 
	Gulutzan discloses modifying the data structure to include the at least one  modifying the data structure includes storing an additional table to the data structure, the additional table comprising entries (Gulutzan, page 5, paragraph 1, line 1 “A stored procedure is a procedure (like a subprogram in a regular computing language) that is stored (in the database).  Correctly speaking, MySQL supports “routines” and there are two kinds of routines: stored procedures which you call, or functions whose return values you use in other SQL statements the same way that you use pre-installed MySQL functions like 
PI ().” And,  page 12, paragraph 1, line 1 “What SQL statements are legal in the body of a MySQL procedure? You can make a procedure that contains pretty well anything, including INSERT, UPDATE, DELETE, SELECT, DROP, CREATE, REPLACE, and so on.” And, Procedure p16, and, page 37, paragraph 1, line 1 “Let’s call procedure p16. The result is that another 5 rows are inserted into table t.”

    PNG
    media_image5.png
    461
    638
    media_image5.png
    Greyscale

In other words, database which includes table t is data structure comprising a table, value is attribute, and a database with stored procedures is conditionally modifying data structures including storing values in rows, columns, and creating and modifying tables, etc.) 
	Both Gulutzan and Birvinskas are directed to inputting, transforming, and updating data, among other things. Birvinskas teaches updating attribute data structures to indicate trends in time series data but does not explicitly teach using a database as a data structure to store data or conditionally modifying the data structure by adding rows, columns, or tables.  Gulutzan teaches using a database as a data structure and conditionally modifying the data structure by adding rows, columns, or tables, as required.  In view of the teaching of Birvinskas it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gulutzan into Birvinskas. This would result in being able to add rows, columns, or tables, and update and modify the data structure being used for storing time series trend data.
	One of ordinary skill in the art would be motivated to do this to add flexibility, ease of use, and efficiency in storing time series trend data.
	Thus far, the combination of Birvinskas and Gulutzan does not explicitly teach generating, for each entity, at least one trend attribute that is a function of a respective time series of attribute values from the set of attribute values, the at least one trend attribute indicating a trend in the time series of attribute values.
	Ghosh teaches generating, for each entity, at least one trend attribute that is a function of a respective time series of attribute values from the set of attribute values, the at least one trend attribute indicating a trend in the time series of attribute values (Ghosh, paragraph [0003], line 5 “Such information may include historical and current information about transactions corresponding to software applications.  For example, the online software distribution system may collect information about how many times an application has been purchased and/or downloaded in a particular time period.” In other words, software application is an entity, whether it has been purchased or downloaded is an attribute value, number of purchases or downloads over time is a function of a respective time series, the number of purchases and/or downloads over time is indicating a trend based on that attribute, and particular time period is time series.), wherein generating the at least one trend attribute comprises:  
	Ghosh teaches (a) generating multiple cluster series, wherein each cluster series comprises clusters respectively associated with intervals in the time period (Ghosh, FIG. 4, and paragraph [0007], line 1, “In another aspect, a system for selectively providing an aggregated trend obtained at least in part by aggregating at least a subset of a plurality of individual trends is provided.  The system comprises at least one processor configured to: compute a measure of disorder in at least the subset of the plurality of individual trends; and decide whether to provide the aggregated trend based on the computed measure of disorder.”

    PNG
    media_image6.png
    716
    478
    media_image6.png
    Greyscale

 In other words, plurality of individual trends is multiple cluster series, and individual trend is a cluster associated with an interval in time.) , and wherein generating each cluster comprises:
Ghosh teaches (i) grouping, for each interval, a respective subset of attribute values into a respective cluster based on the grouped attribute values being associated with time values in the interval, and (ii) adding the respective cluster for the interval to the cluster series (Ghosh, paragraph [0007], line 1, “In another aspect, a system for selectively providing an aggregated trend obtained at least in part by aggregating at least a subset of a plurality of individual trends is provided.  The system comprises at least one processor configured to: compute a measure of disorder in at least the subset of the plurality of individual trends; and decide whether to provide the aggregated trend based on the computed measure of disorder.” In other words, individual trend is a respective subset of values associated with time values in the interval, aggregating at least a subset of a plurality of individual trends is adding the respective cluster for the interval to the cluster series.) ; and
	Ghosh teaches (b) computing, for the multiple cluster series, respective behavioral attribute values, wherein each behavioral attribute value is computed as a function of the respective cluster series (Ghosh, See FIG. 4, Step 406, In other words, Step 406 “Provide Aggregated Trend” is computing, for the multiple cluster series, respective behavioral attribute values, and aggregate trend is behavioral attribute value that is a function of the respective cluster series.) ;
	Both Ghosh and the combination of Birvinskas and Gulutzan are directed to extracting features from time series data, among other things. The combination of Birvinskas and Gulutzan teaches feature extraction from time series data using discrete cosine transform and using the features as input to a neural network for classification does not explicitly teach using clustering.  Ghosh teaches a system and method for selectively providing an aggregated trend of time series data using clustering, among other things.  In view of the teaching of the combination of Birvinskas and Gulutzan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ghosh into the combination of Birvinskas and Gulutzan.  This would result in being able to aggregate trend data from a collection of individual trends using clustering techniques.
	One of ordinary skill in the art would be motivated to do this because aggregating trends can provide valuable business information by allowing for evaluation of performance against a group of similar entities. (Ghosh, paragraph [0004], line 8 “The provided information may also comprise aggregated trends in transactions obtained from transactions associated with other software applications (e.g., software applications in a similar category, competing software applications, etc.) developed and/or distributed by other software makers.  These trends may provide the software maker with valuable business information because they enable the software maker to evaluate the performance of his software application relative to that of related software applications.”)
	Thus far, the combination of Birvinskas, Gulutzan and Ghosh does not explicitly teach a decision tree as a modeling algorithm or the first decision tree was developed based on entities belonging to a first cluster and the second decision tree was developed based on entities belonging to a second cluster.
	Tsai teaches decision tree (Tsai, page 374, column 2, paragraph 5, line 1 “Therefore, the aim of this paper is to examine the prediction performance of these four types of hybrid learning models for credit rating in addition to the single classification and clustering techniques as the baseline models.  Moreover, the profit made by these models is also compared based on a chosen bank as the case.  Four well-known classification techniques, which are decision trees, Bayes classification, logistic regression, and neural networks, and two clustering techniques, which are K-means and expectation maximization are used to develop the hybrid models. Therefore, the contribution of this paper is to find out which combination method and techniques for the hybrid learning model can perform the best as well as provide maximum profits for credit rating.” In other words, using decision trees for prediction performance of credit ratings is decision tree.)
	Tsai teaches the first decision tree was developed based on entities belonging to a first cluster and the second decision tree was developed based on entities belonging to a second cluster (Tsai, Fig. 2,  Table 5, and, page 375, column 2, paragraph 5, line 1 “Clustering algorithms can be classified into two categories, which are hierarchical and partitional clustering algorithms [12].” And, page 375, column 2, paragraph 6, line 1 “The K-means clustering algorithm is a simple and efficient clustering method.  K-means clustering is performed based on the following steps [5]:
Given a group of feature vectors (or data points) as the dataset to be clustered.
Randomly select the amount of seed by k to be the cluster center.
Assign the nearest data points to the clusters.
Average the position of every data point in the clusters in order to find out the new cluster, and then every data point will be assigned to their nearest cluster center.
Repeat the two previous steps until some convergence criterion is met or the assignment cannot be changed.”

And, page 377, column 2, paragraph 2, line 1 “The single baseline models using classification techniques are based on C4.5 decision trees, naïve Bayes, logistic regression, and neural networks, respectfully. The parameter setting to construct the four baseline prediction models are shown in Table 5.”

    PNG
    media_image7.png
    253
    498
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    446
    590
    media_image8.png
    Greyscale

In other words, clustering with k = 2 is two clusters, then applying decision trees to the two clusters is the first decision tree developed based on entities from the first cluster and the second decision tree developed based on entities belonging to the second cluster.  Examiner notes that the number of clusters is user selectable.) .
	Both Tsai and the combination of Birvinskas, Gulutzan and Ghosh are directed to applying automated modelling systems to time series trend data, among other things.  The combination of Birvinskas, Gulutzan and Ghosh teach applying a modelling system for updating data structures storing time series data, but does not explicitly teach using decision trees.  Tsai teaches using clustering and decision trees for evaluating time series data for the purpose of credit rating.  In view of the teaching of the combination of Birvinskas, Gulutzan, and Ghosh, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsai into the combination of Birvinskas, Gulutzan and Ghosh.  This would result in an automated modeling system that uses clustering and decision trees for determine trends based on time series data such as credit data.
	One of ordinary skill in the art would be motivated to do this because the growth of the credit industry has forced greater emphasis on methods for determining a credit rating that accurately predicts consumer behavior resulting in cost savings. (Tsai, page 374, column 1, paragraph 2, line 1 “With the rapid growth in credit industry and the management of large loan portfolios, credit rating (or credit scoring) models have been extensively used for the credit admission evaluation.  The credit rating models are developed to classify loan customers as either a good credit group (accepted) or a bad credit group (rejected) with their related characteristics such as age, income and marital status or based on the data of the previous accepted and rejected applicants [1].  The benefits of considering credit scoring include reducing the cost of credit analysis, enabling faster decisions, insuring credit collections, and diminishing possible risk [24].  Even a slight improvement in credit scoring accuracy might reduce large credit risks and translate into significant future savings.”)
Regarding claim 6,
	The combination of Birvinskas, Gulutzan, Ghosh, and Tsai teaches the server system of claim 1,
	wherein the processing device is configured for grouping the respective subset of attribute values into the respective cluster by performing operations comprising: applying, for each entity, a frequency transform to attribute values associated with the entity; and grouping the respective subset of attribute values into the respective cluster based on at least one coefficient generated by the applied frequency transform.  (Birvinskas, page 200, column 1, paragraph 4, line 1 “The input is a set of N data values (EEG samples, audio samples, or other data) and the output is a set of N DCT transform coefficients Y(u).  The first coefficient Y(0) is called the DC coefficient and holds average signal value.  The rest coefficients are referred to as the AC coefficients (these terms have been inherited from electrical engineering) [8]. In other words, set of N data values is subset of attribute values, output is a set of N DCT transform coefficients is applying a transform to attribute values, the first coefficient Y(0) is called the DC coefficient and holds average signal value is grouping the respective subset of attribute values, and DC coefficient is at least one coefficient generated by the frequency transform.)
Regarding claim 7,
	The combination of Birvinskas, Gulutzan, Ghosh, and Tsai teaches the server system of claim 1,
	wherein the processing device is configured for grouping the respective subset of attribute values into the respective cluster by performing operations comprising: identifying a first time series of attribute values for a first attribute and a second time series of attribute values for a second attribute; performing a principal component analysis on the first time series and the second time series; outputting a principal component data series from the principal component analysis; and 10Preliminary Amendmentgrouping the principal component data series into the clusters. (Birvinskas, Fig. 1b, and page 201, column 1, paragraph 2, line 1 “DCT data plot in Fig. 1b shows that higher coefficients are less than our predefined value.”  In other words, Fig. 1a shows identifying a first time series of attribute values for a first attribute and a second time series of attribute values for a second attribute. Fig. 1b shows the results of performing a principal component analysis and outputting a principal component data series from the principal component analysis, which is then used as input data to the ANN.)
Regarding claim 8,
	The combination of Birvinskas, Gulutzan, Ghosh, and Tsai teaches the server system of claim 1, 
	wherein the function of the respective time series uses changes in the respective time over the time period to compute the trend attribute values, (Ghosh, see mapping of claim 1, and, paragraph [0003], line 5 “Such information may include historical and current information about transactions corresponding to software applications.  For example, the online software distribution system may collect information about how many times an application has been purchased and/or downloaded in a particular time period.” And paragraph [0004], line 4 “The provided information may comprise business information including trends in transactions associated with the software application, such as trends in the number of downloads and/or purchases of the software application.” In other words, how many times an application has been purchased and/or downloaded in a particular time period is changes in the respective time over the time period, and the number of downloads and/or purchases changes over a particular time period are used to compute the trend values.) 
	wherein the at least one trend attribute comprises at least one of: a statistical attribute, a duration attribute computed based on peaks and valleys in the respective time series, or a depression/recovery attribute computed based on rates of change between the peaks and the valleys in the respective time series, a skewness of a probability distribution of the respective time series, or a kurtosis of a probability distribution of the respective time series. (Ghosh, see mapping of claim 1, and paragraph [0052],  line 3 “ For example, an aggregated trend may be obtained by performing one or more calculation on the subset of individual trends (e.g., by summing them, averaging them, etc.)” and, paragraph [0053], line 14 “Though, it should be recognized that the aggregated trend FM may be computed in any other suitable way and, for example may be computed by using only a subset of the M individual trends in the data structure 200 or by using any other suitable calculation other than summing (e.g., averaging, variance, any of numerous other statistical calculations, etc.).” In other words, averaging, variance, any of numerous other statistical calculation is at least one of: a statistical attribute, a duration attribute computed based on peaks and valleys, a depression/recovery attribute, a skewness of a probability distribution, or a kurtosis of a probability distribution. )
Claim 12 is a method claim corresponding to server system claim 1.  Otherwise they are the same.  It is implicit that a server system is executing a computer implemented method.  Therefore, claim 12 is rejected for the same reasons as claim 1.
Regarding claim 13,
	Birvinskas teaches the method of claim 12, wherein the input data comprises
	training data for the automated algorithm, wherein the method further comprises training the automated modeling algorithm using the trend attribute values in the training data (Birvinskas, page 201, column 1, paragraph 3, Line 1.  See mapping of claim 1.).
Claims 18 and 19 are method claims corresponding to server system claims 7 and 8, respectively.  Otherwise they are the same.  Therefore, claims 18 and 19 are rejected for the same reasons as claims 7 and 8, respectively.
Claim 23 is a non-transitory computer-readable medium claim corresponding to server system claim 1.  Otherwise they are the same. It is implicit that a server system requires a non-transitory computer-readable medium in order to execute. Therefore, claim 23 is rejected for the same reasons as claim 1.
Claims 29 and 30 are non-transitory computer-readable medium claims corresponding to server system claims 7 and 8, respectively.  Therefore, claims 29 and 30 are rejected for the same reasons as claims 7 and 8, respectively.
Regarding claim 34,
	The combination of Birvinskas, Gulutzan, Ghosh, and Tsai teaches the server system of claim 1, wherein
	the training data comprises credit data and wherein the automated modeling algorithm is trained to predict a credit risk or a credit usage (Tsai, page 374, column 1, paragraph 2, line 1.  See mapping of claim 1, and, Table 15, and, page 379, column 2, paragraph 4 “Table 15 compares the six best models in the six types of credit rating modes in terms of their prediction accuracy, numbers of normal and overdue accounts, and profit units. The number in the bracket means the model’s ranking.”

    PNG
    media_image9.png
    258
    1456
    media_image9.png
    Greyscale

In other words, numbers of normal and overdue accounts is training data comprises credit data, model is automated modeling algorithm, and prediction accuracy is predicting a credit risk or a credit usage.).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124